Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00227-CV

                                           Elizabeth GUPTA,
                                                Appellant

                                                     v.

                                     MIDLAND FUNDING LLC,
                                           Appellee

                      From the 341st Judicial District Court, Webb County, Texas
                                 Trial Court No. 2012CVF000115 D3
                         Honorable Rebecca Ramirez Palomo, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 19, 2013

DISMISSED

           A filing fee of $175.00 was due from appellant Elizabeth Gupta when this appeal was filed

but was not paid. See TEX. GOV’T CODE ANN. §§ 51.207(b)(1), 51.941(a)(1) (Vernon 2005); Texas

Supreme Court Order Regarding Fees Charged In Civil Cases In the Supreme Court and the Courts

of Appeals (July 21, 1998) § B.1.(a). Rule 5 of the Texas Rules of Appellate Procedure provides:

           A party who is not excused by statute or these rules from paying costs must pay –
           at the time an item is presented for filing – whatever fees are required by statute or
           Supreme Court order. The appellate court may enforce this rule by any order that
           is just.

TEX. R. APP. P. 5.
                                                                                     04-13-00227-CV


       Accordingly, on May 14, 2013, this court ordered appellant to either (1) pay the applicable

filing fee or (2) provide written proof to this court that she is excused by statute or the Rules of

Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that indigent party

who complies with provisions of that rule may proceed without advance payment of costs). Our

order informed appellant that if she failed to provide such written proof within the time ordered,

this appeal would be dismissed. See TEX. R. APP. P. 42.3. Appellant has not responded.

Accordingly, this appeal is dismissed.



                                                     PER CURIAM




                                                 2